DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 6/29/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735          


                                                                                                                                                                                              
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (6,512,205).
Regarding claim 9, Evans discloses a method for brazing an aluminum material in which an object to be processed composed of an aluminum material is brazed in an inert gas atmosphere, the method comprising: dehumidifying an inert gas (remove water vapor in getter 138) prior to supplying the inert gas into a brazing chamber; making the surroundings of the object to be processed an inert gas atmosphere by supplying the dehumidified inert gas into the brazing chamber 34; and3UAC032-01082 heating the object to be processed in the brazing chamber to a brazing temperature in the inert gas atmosphere and brazing the object (column 3 lines 53- column 4 line 41).
Evans discloses that the water vapor from inert gas is less than 20 ppm (less than -55 ppm, as stated by the Applicant).  This overlaps the claimed value.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  Removing moisture from brazing chambers is well-known to prevent any type of oxidation, weakness, or damage to the joint being formed.  To one skilled in the art at the time of the invention it would have been obvious to make the environment dryer than 20 ppm because it would knowingly decrease the chance of inadvertent reactions by making the atmosphere more inert, as is taught to be desired.  Making the atmosphere as dry as possible drastically reduces the chance of forming reactions such as oxides on the surface which could weaken or compromise the braze joint.  
Regarding claim 10, Evans discloses that in the dehumidification, moisture in the inert gas atmosphere is removed by contacting the inert gas with a moisture absorbent that absorbs moisture (column 3 lines 53- column 4 line 41).   
Regarding claim 15, Evans discloses that no flux is applied to a to-be-brazed portion of the object to be processed (column 1 lines 55-65).

Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (6,512,205) as applied to claim 9 above, and further in view of Yasunaga et al. (JP2016/083699 from IDS).
Regarding claim 12, Evans does not disclose preheating the object to be processed to a temperature lower than the brazing temperature in a reduced-pressure atmosphere of 100 Pa or less prior to the brazing.  However, Yasunaga discloses before brazing, preheating below a brazing temperature under reduced pressure of 100 MPa or less (paragraphs 0047-0048).  To one skilled in the art at the time of the invention it would have been obvious to preheat under a known process of reduced pressure and temperature as stated by Takano to help cut down on brazing time and to prevent thermal shock from heating too quickly to achieve the brazing temperature.  
Regarding claim 13, Evans discloses a flux-less process, and does not disclose applying a fluoride-based flux to a to-be-brazed portion of the object to be processed prior to the brazing.  However, Yasunaga discloses using either fluxless brazing or fluoride based flux that is used in a CAB method for aluminum wherein the fluoride based flux is non-corrosive with respect to aluminum (paragraphs 0003, 0033). To one skilled in the art at the time of the invention it would have been obvious to use a known fluoride based flux as it is non-corrosive and would not damage the joint. 
Regarding claim 14, Yasunaga discloses an applied amount of the fluoride-based flux can be 2 g/m2 or less (table 2).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the invention it would have been obvious to determine the amount of flux required for removing any oxides on the surface of the aluminum workpiece.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (6,512,205) as applied to claim 10 above, and further in view of Takeda et al. (2011/0168678).
Regarding claim 24, Evans does not specifically disclose that the moisture absorbent is an adsorption tower packed with silica gel, metal silicate, or zeolite. However, Takeda discloses a dehumidifier for inert gas used in a bonding operation where in the dehumidifier uses a known material such as silica gel (paragraph 0064).  To one skilled in the art at the time of the invention it would have been obvious to use silica gel as an absorbent material as it is known in the art to absorb a given amount of moisture contained in the inert gas (paragraph 0064).  This would allow the user to ensure that the moisture is effectively removed to prevent any weaknesses or damage to the joint during bonding.

Response to Arguments
This action is Non-Final because the Examiner mistakenly listed the incorrect prior art for claim 12. 
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
The prior art reference, Abell, was removed since it was used to show a dew point of -45 C or less and Evans already taught a dew point of less than -55C.  This reference further shows that it is known in the art to have an inert atmosphere with a low dew point during brazing.
The Applicant argues that Van Evans discloses the oxygen and moisture is set to less than 20 ppm to minimize reoxidation.  The Applicant argues that this is significantly higher than the claimed dew point of -80 C or less.  The Applicant argues that Van Evans does not disclose how water vapor is reduced by the metal getters to achieve the required dew point. 
The Examiner disagrees.  The claim is open ended.  The claim states -80C or less.  Van Evans is also open ended by stating 20 ppm or less.  Therefore, while the prior art has a higher maximum, it still overlaps the claim limitation as written because there is no minimum for either the prior art or the claimed invention.  The argument about reducing water vapor is not commensurate in scope with the claimed invention.  Since Van Evans overlaps the claim as written, it is maintained that the limitation is obvious.  
The Applicant argues that Van Evans does teach or suggest the unexpected results that are shown in tables 2 and 4.  The Applicant argues that support for non-obviousness of claim 9 can be found in In re Stepan Co. The Applicant argues that there is lack of reasoning to perform a brazing method using inert gas with a dewpoint of -80 C or less.  
The Examiner disagrees.  The tables do not show unexpected results.  The Applicant provided only two composition samples to show results. This does not provide unexpected results across all aluminum materials, only the specific materials in the tables.  There is reasoning to perform brazing at inert at -80 C or less.  The lower the dew point, the less moisture.  This would lessen the chance of forming oxidation or weakness/damage to the workpiece joint during brazing. The current rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735